Citation Nr: 0005037	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION


The veteran served on active duty from November 1967 to 
November 1969, and also from December 1990 to July 1991.  His 
service records show that he is a combat veteran of the 
Vietnam War, and that he also served in the Southwest Asia 
Theater of Operations in support of Operation Desert 
Shield/Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for hypertension. 


REMAND

In the course of the appeal, the Board remanded the case to 
the RO in December 1997 so that the veteran could be 
scheduled for a hearing before a Member of the Board.  In 
March 1998, the veteran appeared for a scheduled hearing at 
the RO and presented oral testimony before an RO Hearing 
Officer.  However, there remained some ambiguity regarding 
whether or not the March 1998 RO hearing was what the veteran 
actually desired.  To clarify the matter, the Board made in 
inquiry to the veteran in correspondence dated in January 
2000.  The veteran was asked to specify whether or not he 
desired a hearing before a Board Member, or if he wanted no 
additional hearing and desired the Board to proceed with 
appellate adjudication of his claim.  The veteran replied 
that same month, affirming in clear and certain terms that he 
desired to have a hearing before a traveling Board Member at 
the RO.  Therefore, the case should be remanded to the RO so 
that he may be scheduled for the requested hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should make the appropriate 
arrangements to schedule the veteran for 
an RO hearing before a traveling Board 
Member, in order to provide him with the 
opportunity to present oral testimony in 
support of his claim of service 
connection for hypertension.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The law requires full 
compliance with all orders in this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

